DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 4 is objected to because of the following informalities:  the recitation “wherein a longitudinal axes…” should read ‘wherein longitudinal axes…’  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 7, 9-12 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 4: it is unclear if the “adjacent vane assemblies” are part of the “plurality of vane assemblies” of claim 1. It is unclear if the “angle” is the same as or additional to the angle of claim 1.
Regarding claim 7: it is unclear if the “shredder shaft” is the same as or additional to the shredder shaft of claim 1. Further, it is unclear if the “quantity of four vane assemblies” are part of the “plurality of vane assemblies” of claim 1. 
Regarding claim 9: there is no antecedent basis in the claims for “the agitator”.
Regarding claim 10: it is unclear if the “blower” is the same as or additional to the blower of claim 8.
Regarding claim 11: the recitation of “certain operating characteristics” renders the claim indefinite because the metes and bounds of “certain” are unclear.
Regarding claim 12: the recitation of “certain operating characteristics” renders the claim indefinite because the metes and bounds of “certain” are unclear.
Regarding claim 16: the phrase “low velocity airstream” renders the claim indefinite because the metes and bounds of “low” are unclear. Further, there is no antecedent basis in the claim for “the unwanted location”. Also, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention [see MPEP § 2173.05(d)].
Regarding claim 20: it is unclear if the “blowing motor” is the same as or additional to the “blower motor” of claim 16. Further, in light of the specification, it is unclear what is meant by “flow-through type”. How is a flow-through type of blower motor different than any other blower motor?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 2011/0214278 A1), hereinafter ‘Evans’.
Regarding claim 1: Evans discloses a machine for distributing loosefill insulation material from a package of compressed loosefill insulation material, the machine comprising: 
a chute (14, fig. 1) having an inlet end (16) and an outlet end (18), the inlet end configured to receive compressed loosefill insulation material (¶ [0005]);
a lower unit (12) having:
a shredding chamber (23, fig. 2) configured to receive the compressed loosefill insulation material from the outlet end (18) of the chute (14), the shredding chamber including a plurality of shredders (24a, 24b) configured to shred, pick apart and condition the loosefill insulation material thereby forming conditioned loosefill insulation material (¶ [0025]), the shredders including a shredder shaft (80, 82, fig. 3) and a plurality of vane assemblies (84), the vane assemblies (84) oriented such that adjacent vane assemblies are offset from each other by an angle (α-2, fig. 4) in a range of from 45° to 75° (¶ [0052], last 6 lines),
a discharge mechanism (28) mounted to receive the conditioned loosefill insulation material exiting the shredding chamber (see fig. 4), the discharge mechanism 
a blower (36) configured to provide the airstream flowing through the discharge mechanism (¶ [0028]).
	Regarding claim 2, which depends on claim 1: Evans discloses the vane assemblies (84) having opposing blades (100, fig. 8).
	Regarding claim 3, which depends on claim 2: Evans discloses the blades (100) are flat members (see fig. 8).
	Regarding claim 4, which depends on claim 2: Evans discloses longitudinal axes of the blades (100, fig. 8) of adjacent vane assemblies (84, fig. 4) are offset by the angle (α-2) of about 60° (¶ [0052]).
Regarding claim 5, which depends on claim 2: Evans discloses the opposing blades (100, fig. 8) have fingers (96, fig. 6).
Regarding claim 6, which depends on claim 1: Evans discloses the vane assemblies (84) have a hub (94, fig. 8), and wherein the hub includes a plurality of splines (104, fig. 8) extending into a passage internal to the hub (94).
Regarding claim 7, which depends on claim 1: Evans discloses a quantity of four vane assemblies (84) are fitted to the shredder shaft (80, 82) (see figs. 5-6).
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans, in view of Evans et al. (US 2012/0074248 A1), hereinafter ‘Evans-248’.
Regarding claim 16: Evans-248 discloses a machine for distributing loosefill insulation material from a package of compressed loosefill insulation material, the machine comprising: 

a lower unit (12) having:
a shredding chamber (23, fig. 2) configured to receive the compressed loosefill insulation material from the outlet end (18) of the chute (¶ [0019]), the shredding chamber including a plurality of shredders (24a, 24b) configured to shred, pick apart and condition the loosefill insulation material (¶ [0021]);
a discharge mechanism (28) mounted to receive the conditioned loosefill insulation material exiting the shredding chamber (see fig. 2), the discharge mechanism configured to distribute the conditioned loosefill insulation material into an airstream (¶ [0024]); and 
a blower (36) configured to provide the airstream flowing through the discharge mechanism (¶ [0024]), the blower including a blower motor (34) configured for variability in a rotational speed of the blower (¶ [0040], “As the power supplied to the blower 36 is modulated, the resulting speed of the blower 36 can be varied”).
NOTE: the recitation “such as to provide a low velocity airstream configured for removing stray fibers from the unwanted locations” is not a positive recitation but merely an example and, accordingly, is not being given patentable weight. Nevertheless, even if it were positively recited, because Evans-248 discloses all of the claimed structure necessary for performing the function of removing stray fibers from unwanted locations, then the examiner contends that the blower motor of Evans-248 is configured to perform the claimed function.
Regarding claim 17, which depends on claim 16: Evans-248 discloses the blower motor is configured for pulse width modulation control (¶ [0040]).
Regarding claim 18, which depends on claim 16: Evans-248 discloses that the blower motor can be configured for 120 volt (A.C.) operation (¶ [0037]). The skilled artisan understands that if a device is configured for 110 volts it is also configured for 120 volts, as standard outlets in the U.S. operate between 110 – 120 volts. Further, Evans-248 discloses that “other power supplies [c]an be used” (¶ [0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Evans, in view of Klem et al. (US 2017/0028405 A1), hereinafter ‘Klem’.
Regarding claim 8: Evans discloses a machine for distributing loosefill insulation material from a package of compressed loosefill insulation material, the machine comprising: 
a chute (14, fig. 2) having an inlet end (16) and an outlet end (18), the inlet end configured to receive compressed loosefill insulation material (¶ [0005]);
a lower unit (12) having:
a front panel (52, fig. 3);
a back panel (58) opposing the front panel (see fig. 3);

a right side panel (56) opposing the left side panel (see fig. 2);
a shredding chamber (23, fig. 2) defined by the front panel, back panel, left side panel and right side panel and configured to receive the compressed loosefill insulation material from the outlet end (18, fig. 2) of the chute, the shredding chamber including a plurality of shredders (24a, 24b) configured to shred, pick apart and condition the loosefill insulation material (¶ [0025]);
a discharge mechanism (28) mounted to receive the conditioned loosefill insulation material exiting the shredding chamber (23), the discharge mechanism configured to distribute the conditioned loosefill insulation material into an airstream (¶ [0028]); and
a blower (36) configured to provide the airstream flowing through the discharge mechanism (¶ [0028]).
Evans is silent regarding a front access assembly configured to cover a portion of the front panel and configured to be removed from the lower unit, thereby making components located in the lower unit visible.
However, Klem teaches a comminuter comprising a front panel (114, fig. 1) and side panels (116), and the front panel includes a removable front access assembly (below elements 210, 212) configured to cover a portion of the front panel, thereby making internal components, such as the shredder, visible (¶ [0171], last 4 lines; also see figs. 2, 3). Klem further teaches that the removable front access assembly is for carrying out maintenance work (¶ [0050]).

Regarding claim 9, which depends on claim 8: the modification of Evans in view of Klem set forth in claim 8 above teaches that when the removable front access assembly (taught by Klem) is removed from the lower unit (12, fig. 2 of Evans), the plurality of shredders (24a, 24b of Evans) and an agitator (26 of Evans) are visible.
Regarding claim 10, which depends on claim 8: the modification of Evans in view of Klem set forth in claim 8 above teaches that when the removable front access assembly (taught by Klem) is removed from the lower unit (12, fig. 2 of Evans), the discharge mechanism (28 of Evans) and the blower (36 of Evans) are visible.
Regarding claim 13, which depends on claim 8: the modification of Evans in view of Klem set forth in claim 8 above teaches the removable front access assembly (taught by Klem) includes a first aperture configured to receive a machine outlet (32, fig. 1 of Evans).
Claims 11-12 are rejected under 35 U.S.C. 103 as being un-patentable over Evans, in view of Klem, and further in view of Selby et al. (WO 2011/075129 A1), hereinafter ‘Selby’.
Regarding claim 11, which depends on claim 8: Evans discloses a control panel (see fig. 3, directly below arrow 18) configured to direct operating characteristics of the machine, but the modification of Evans in view of Klem set forth in claim 8 above is silent regarding the control panel being part of the removable front access assembly.


    PNG
    media_image1.png
    391
    406
    media_image1.png
    Greyscale

Annotated Figure 1 of Selby


Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans such that the control panel is located on the removable front access assembly, as taught by Selby, since it has been held that rearranging parts known in the prior art is an obvious modification, on condition that the operation of the machine is not modified by the rearrangement (MPEP 2144.04 VI).
Regarding claim 12, which depends on claim 8: the modification of Evans in view of Klem set forth in claim 8 above is silent regarding the removable front access assembly including a display configured to visually show certain operating characteristics of the machine.


    PNG
    media_image2.png
    391
    406
    media_image2.png
    Greyscale

Annotated Figure 1 of Selby

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Evans with a display on the front access assembly for displaying real-time operating characteristics of the machine, as taught by Selby.
Claim 14 is rejected under 35 U.S.C. 103 as being un-patentable over Evans, in view of Klem, and further in view of Dziesinski et al. (US 7,284,715 B2), hereinafter ‘Dziesinski’.
Regarding claim 14, which depends on claim 8: the modification of Evans in view of Klem set forth in claim 8 above does not explicitly disclose that the removable front access assembly includes a second aperture configured to receive an electrical power cord connector. However, it appears that Evans has one (see annotated fig. 1 of Evans below).

    PNG
    media_image3.png
    186
    388
    media_image3.png
    Greyscale

Annotated Figure 1 of Evans


And Dziesinski teaches a shredder comprising panel (18, fig. 8) having an aperture for receiving an electrical power cord connector (28) for connecting a main power supply (col. 12, lns. 4-7).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans such that the possible cord connector in fig. 1 above is an electrical power cord connector for connecting a main power supply, as taught by Dziesinski. The proposed modification would result in Evans having an aperture in the removable access assembly configured to receive the electrical power cord connector.
Claim 15 is rejected under 35 U.S.C. 103 as being un-patentable over Evans, in view of Klem, and further in view of Gerber et al. (US 6,092,747 A), hereinafter ‘Gerber’.
Regarding claim 15, which depends on claim 8: the modification of Evans in view of Klem set forth in claim 8 above is silent regarding the removable front access assembly including an inlet assembly configured to allow air exterior to the machine to enter and flow through the machine.
However, Gerber teaches a machine for distributing loosefill insulation (col. 1, lns. 5-10) comprising a front panel including an inlet assembly (32, figs. 1, 6) configured to allow air exterior to the machine to enter and flow through the machine (see fig. 6).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans-248, in view of Worm (US 7,674,281 B2), hereinafter ‘Worm’.
Regarding claim 19, which depends on claim 16: Evans-248 does not explicitly disclose that the blower motor requires a maximum current of 11.0 amps. Instead, Evans-248 discloses the “plurality of shredders, the discharge mechanism and the blower are configured to operate on a single 15 ampere…power supply” (¶ [0004]), but that “In other embodiments, other power supplies can be used” (¶ [0037]). Further, examiner notes that applicant has not set forth any criticality for the claimed maximum amperage, or that it produces any unexpected results. 
Worm is pertinent to the problem applicant is faced with, and teaches a blower motor requiring a maximum current of 11.0 amps (col. 12, lns. 6-12).
Therefore, since it is not taught nor in any way apparent what advantage an amperage of 11 provides over 15, then determining the maximum ideal amperage for the blower motor must be considered to be within the level of ordinary skill in the art, and it would have been obvious before the effective filing date of the claimed invention to configure the blower motor of Evans-248 for a maximum current of 11.0 amps, as taught by Worm.
Claim 20 is rejected under 35 U.S.C. 103 as being un-patentable over Evans-248, in view of Kushida et al. (US 2004/0231090 A1), hereinafter ‘Kushida’.
Regarding claim 20, which depends on claim 16 and is being examined as best understood: Evans-248 is silent regarding the blower motor being of a flow-through type and 
Further, examiner notes that applicant has not set forth any criticality for the claimed range of rpm’s, or that values of rpm within the claimed range produce any unexpected results.
And Kushida is pertinent to the problem applicant is faced with and teaches a blower having a blower motor that rotates in a range of about 30,000 rpm to about 40,000 rpm (¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the blower motor of Evans-248 to operate in a range of 30,000 rpm and 40,000 rpm, since the range does not produce any unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is 303-297-4445. The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http:// www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753